Citation Nr: 0513732
Decision Date: 05/19/05	Archive Date: 09/19/05

DOCKET NO. 00-01 728                        DATE  may 19 2005

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

1. Entitlement to an increased rating for degenerative arthritis of the right wrist, currently rated 10 percent disabling.

2. Entitlement to an increased rating for degenerative arthritis of the left wrist, currently rated 10 percent disabling.

3. Entitlement to an increased rating for degenerative arthritis of the right knee, currently rated 10 percent disabling.

4. Entitlement to an increased rating for degenerative arthritis of the left knee, currently rated 10 percent disabling.

5. Entitlement to an increased rating for spondylosis and disc disease of the lumbosacral spine, rated 10 percent disabling.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had 20 years of honorable active service from October 1953 to April 1954, from July 1954 to July 1957, and from October 1957 to April 1974.

On September 10, 1998 the veteran submitted a claim for in increased rating for arthritis, evaluated as 20 percent disabling. In December 1999 and April 2000 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, proposed to reduce and then reduced a 20 percent rating for arthritis effective from April 1, 2000, respectively. The veteran has appealed both the propriety of the rating reduction and the denial of an increased rating for arthritis.

In a January 2005 rating decision, the RO assigned separate 10 percent ratings for the right wrist, for the left wrist, for the right knee, for the left knee, and for the lumbar spine, each effective from September 10, 1998. Thus, the rating reduction was essentially withdrawn by the RO and need not be addressed further. Accordingly, the issues are as stated on the title page of this decision.

The veteran has raised the issues of service connection for arthritis of the cervical spine, hands, shoulders, feet, and right side. These issues are referred to the RO for appropriate action.

- 2 



FINDINGS OF FACT

1. Arthritis of the right wrist is manifested by complaints of pain and weakness without limitation of motion.

2. Arthritis of the left wrist is manifested by complaints of pain and weakness without limitation of motion.

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for arthritis of the right wrist are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 (2004).

2. The criteria for a schedular rating higher than 10 percent for arthritis of the left wrist are not met. 38U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002 & Supp 2004). This law redefined VA's duty to assist and enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2004).

In a decision issued on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(I) as inconsistent with

- 3 


38 U.S.C.A.§ 5103(b)(1). The Court made a conclusion similar to the one reached in Disabled Am. Veterans V. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3 .159(b)( 1) to respond to a VCAA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, West Supp. 2004 contains amendments to 38 U.S.C. §§ 5102 and 5103 that clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period.

The record reflects that VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided copies of the pertinent rating decisions, a statement of the case, supplemental statements of the case, and a VCAA notice letter sent in June 2001. These documents provide notice of the law and governing regulations as well as the reasons for the determination made regarding his claim. The veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA and of what evidence VA would obtain. Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in obtaining any relevant evidence available to substantiate the claim. VA examination reports are associated with the claims file. All identified evidence has been accounted for. In its July 2003 remand, the Board requested that a physician state whether rheumatoid arthritis was active, and if so, whether weight loss and anemia are present. The VA physician who conducted an examination in November 2004 did not include rheumatoid arthritis in the list of current diseases, but did find osteoarthritis of various joints. The Board finds the examination report to be sufficient evidence that there is no active rheumatoid arthritis. Thus, a remand for clarification of the existence of active rheumatoid arthritis will not be necessary.

The record shows that VA notified the veteran of the VCAA subsequent to the appealed rating action in violation of the VCAA, The Board, however, finds that in

- 4 



the instant case the veteran has not been prejudiced by this defect because the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to the case and ample opportunity to submit and/or identify such evidence. Therefore, under the circumstances, any error in the implementation of the VCAA is deemed to be harmless error. VA has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of unfair prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

In January 1974, the RO granted service connection for moderately severe arthritis that was found to be possibly due to sarcoidosis, for which service connection was also granted. The RO assigned a 10 percent rating. A May 1987 rating decision reflects that a 10 percent rating under Diagnostic Code 5099-5009 was in effect for arthritis of unknown etiology. In August 1992, the RO granted a 20 percent rating. X-rays showed degenerative arthritis of the lumbar spine and of the hands, but none in the knees.

In September 1998, the veteran requested an increased rating. He reported that arthritis had spread to his neck, back, entire right side, both hands, arms, shoulders, and feet. The RO obtained VA outpatient treatment reports that reflect cervical disc disease in April 1993 and a complaint of neck pain in February 1998.

A December 1998 VA orthopedic compensation examination report reflects complaint of stiffness of all joints. The examiner found all joints to appear normal. There was no instability of any joint and all joints had full range of motion. X-rays showed no evidence of degenerative joint disease of the wrists.

The veteran has received treatment at VA facilities through February 2005 for various disorders, including his arthritis. A March 1999 report mentions that the veteran was getting no exercise due to back, neck, and shoulder arthritis. Another March 1999 report mentions that activities were limited due to joint pain, stiffness, and decreased endurance.

- 5 


A December 2000 report notes degenerative joint disease and a lidocaine/celestone injection in a shoulder for a recent rotator cuff tear.

A VA orthopedic compensation examination was conducted in November 2004. At that time, the veteran reported wrist pain which had become progressively worse, The pain in his wrists was frequent and usually exacerbated by overuse. He had used bilateral wrist braces for six years because of wrist weakness. The veteran worked as an industrial engineer and retired due to his medical conditions in 1991.

An examination of the wrists was unremarkable. The wrists had full range of motion. There was no swelling or edema. X-.rays showed early osteoarthritis of the wrists. The diagnosis was chronic pain of the wrists most likely secondary to degenerative joint disease.

Analysis

Disability evaluations are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. The veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589,592 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. The regulations do not give past medical reports precedence over current findings. See Francisco v. Brown, 7 Vet. App.55, 58 (1994).

- 6 

VA regulations also require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of disability. The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion. Many factors are for consideration in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy. Crepitation within the joint structure should be noted carefully as points of contact that are diseased. Painful motion with joint or periarticular pathology which produces disability warrants at least the minimum compensable rating for the joint. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that in evaluating a service-connected disability, the Board erred in not adequately considering functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. The Court also held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups. The Court remanded the case to the Board to obtain a medical evaluation that addressed whether pain significantly limits functional ability during flare-ups or when the joint is used repeatedly over a period of time. The Court also held that the examiner should be asked to determine whether the joint exhibited weakened movement, excess fatigability or incoordination; if feasible, these determinations were to be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.

The RO has assigned 10 percent ratings for arthritis of each wrist pursuant to Diagnostic Code 5003.

- 7 



Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 1 0 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of a wrist is rated under Diagnostic Code 5215. Under Diagnostic Code 5215, limitation of motion in dorsiflexion of either wrist to less than 15 degrees or where palmar flexion is limited in line with the forearm warrants a 10 percent rating. 38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2004).

Diagnostic Code 5213 provides a 10 percent rating for limitation of supination to 30 degrees or less for both the minor and major extremities. A 20 percent evaluation for limitation of pronation motion is lost beyond last quarter of arc and the hand does not approach full pronation for both the minor and major extremities. When pronation motion is lost beyond middle of arc a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity. Higher ratings are warranted when there is a bone fusion 38 C.F .R. § 4.71 a, Diagnostic Code 5213 (2003).

Under Diagnostic Code 5214, a 20 percent evaluation may be assigned for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion and a 30 percent evaluation is warranted for the dominant wrist. A 30 percent evaluation may be assigned under this diagnostic code for ankylosis of the minor wrist in any other position, except favorable (a 40 percent rating is warranted for the dominant wrist); a 40 percent evaluation requires unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.

- 8 


Normal range of motion for the wrist is defined as follows: dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I (2004).

The veteran's statements regarding the severity of his disability are deemed competent with regard to the description of symptoms. Espiritu v. Derwinski, 2 Vet App. 492 (1992). However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

In this regard, the evidence shows that the veteran reports pain and weakness in his wrists. However, the recent VA examination showed no evidence of limitation of motion of either wrist As such, the Board finds that the criteria for a rating in excess of 10 percent have not been met In view of the range of motion findings for the wrists, the Board is satisfied that the degree of functional impairment due to pain and weakness as set forth on the Deluca case is adequately reflected in the current 10 percent rating.

38 C.F.R. § 3.321(b) (2004) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the veteran for his service:-connected disability, an extraschedular evaluation will be assigned. Where the veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must-direct that the matter be referred to the VA Central Office for consideration. If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it Colayong v. West 12 Vet App. 524,536 (1999); Shipwash v. Brown, 8 Vet App. 218, 227 (1995). In this case, the bilateral wrist disabilities have not been shown to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards. In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(I). See

- 9 


Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The evidence is not equipoise as to warrant the application of the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2004).

ORDER

1. Entitlement to an increased rating in excess of 10 percent for arthritis of the right wrist is denied.

2. Entitlement to an increased rating in excess of 10 percent for arthritis of the left wrist is denied.

REMAND

In the January 2005 rating decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine. The November 2004 VA joint examination indicated that the veteran was experiencing foot drop which was felt to be related to a lesion of the peroneal nerve rather than radiculopathy. However, the Board is of the opinion that a specialized examination by a neurologist is warranted in order to ascertain the degree of disability resulting from the disc disease and arthritis of the low back.

In this regard during the November 2004 examination the veteran declined to have his back examined due to pain. It is noted that previously during the examination he indicated that he had not experienced any pain for six months. The examination did not include range of motion findings concerning his knees. In view of these facts the Board finds that additional development is warranted

Accordingly, the case is REMANDED for the following:

- 10



1. The RO should request the Mountain Home VA medical facility to furnish any additional medical records pertaining to treatment for the veteran's back and bilateral knee disabilities covering the period from February 3, 2005 to the present.

2. The RO should schedule the veteran for a VA examination by a neurologist to determine the severity of lumbar spine and bilateral knee disorders. The claims folder must be made available to and reviewed by the examiner prior to the examination. All tests deemed necessary should be performed.

To the extent possible, the examination should include range of motion studies of the lumbosacral spine and knees. The examiner is requested to indicate the normal ranges of motion of the spinal segments. The examiner should identify and assess any objective evidence of pain. The examiner should indicate whether the veteran has ankylosis. The extent of any incoordination, weakened movement and excess fatigability on use should be described. The examiner should indicate whether there would be additional limits on functional ability on repeated use or during flare-ups and, if so, the frequency of any flare-ups. The examiner should indicate the presence or absence of any instability of the knees.

The examiner should comment on the frequency and duration of any associated incapacitating episodes resulting from the disorders of the spine during the past 12 months, The examiner is requested to indicate whether the intervertebral disc syndrome results in mild, moderate, severe, or pronounced impairment.

- 11 



If neurological involvement is identified involving the spine, the examiner is requested to identify the nerve(s) involved and indicate whether the degree of paralysis is complete or incomplete. If incomplete whether the degree of impairment is moderate, moderately severe, or severe. A complete rational for any opinion expressed should be included in the report.

3. Thereafter, the RO should re- adjudicate the issues in appellate status. If the benefits sought are not granted, the veteran should be furnished a supplemental statement of the case and an opportunity to respond. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


- 12 




